Citation Nr: 1042336	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  08-20 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for heart murmur.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The appellant had verified active duty or active duty for 
training (ACDUTRA) from June 20, 1980, to July 27, 1980.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) rating decision of November 
2006.  In August 2010, the appellant appeared at a hearing held 
at the RO before the undersigned (i.e., Travel Board hearing).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

The issue of service connection for congestive heart 
failure was raised by the record at the Travel Board 
hearing, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over the claim, and it is referred 
to the AOJ for appropriate action.  


REMAND

The duty to assist requires that VA will make as many requests as 
are necessary to obtain relevant records in the custody of a 
Federal department or agency, such as service treatment records.  
38 C.F.R. § 3.159(c)(2) (2010).  VA will end its efforts to 
obtain records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that further 
efforts to obtain those records would be futile.  Id.  In this 
case, the appellant's enlistment examination, in January 1980, 
noted a grade I pulmonic functional murmur; thus, as the issue 
involves aggravation, service treatment records are of particular 
importance.  

The RO's March 2006 request for the appellant's service treatment 
records was met with the response, in September 2006, that a 
record based on the information furnished could not be 
identified.  However, the request for information failed to 
identify that the appellant was in the Army National Guard, and, 
thus, cannot be said to satisfy the rigorous duty to assist in 
obtaining service treatment records.  In this regard, there is 
also some discrepancy concerning the appellant's dates of 
service.  She enlisted in the National Guard on January 25, 1980, 
and was discharged on July 28, 1980.  According to the separation 
document, she had active duty for training from June 20, 1980, to 
July 27, 1980, but also stated that she was discharged while on 
active duty.  Her duty status is of particular importance because 
the language of 38 U.S.C. §§ 101 and 1112-1137 clearly indicates 
that the presumptions of service connection and aggravation do 
not apply where the claim is based on a period of ACDUTRA.  Smith 
v. Shinseki, 24 Vet. App. 40 (2010).  

In view of these factors, all available military records 
pertaining to the appellant must be obtained, including 
verification of her service and service treatment records.  
Although the appellant provided some service treatment records 
herself, it cannot be assumed, based on review of these records, 
that they constitute all available service treatment records.    

After all available service treatment records have been obtained, 
the appellant must be afforded an examination to determine 
whether the Grade I pulmonic murmur noted on entrance increased 
in severity during service, and, if so, whether such increase was 
due to natural progress of the disease.  

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant's complete service 
treatment records from the appropriate 
repository, providing the correct branch of 
service (Army National Guard of the state of 
North Carolina), as well as the dates that 
she was a member of the National Guard 
(January 15, 1980 to July 28, 1980) and the 
dates of active duty or ACDUTRA (June 20, 
1980, to July 27, 1980).  Request 
verification of the appellant's duty status 
during the entire time of her enlistment, to 
include whether any period of duty was active 
duty or ACDUTRA.  All efforts to obtain these 
records, and the responses received, must be 
documented in the claims file, and must 
continue until it is reasonably certain that 
the records do not exist or that further 
efforts to obtain the records would be 
futile.

2.  Thereafter, schedule the appellant for an 
examination to determine whether the heart 
murmur noted on enlistment on January 25, 
1980, increased in severity during any 
verified period of active duty or ACDUTRA, 
and, of so, whether such increase was due to 
natural progress.  The entire claims 
folder and a copy of this REMAND must be 
made available to the examiner prior to 
the examination.  The opinion should 
include a complete rationale for all 
conclusions.  

3.  After assuring compliance with the above 
development, as well as with any other 
required notice and development action, the 
RO should adjudicate the claim on appeal, in 
light of all evidence of record.  If the 
claim is denied, furnish the appellant and 
her representative with a supplemental 
statement of the case, and give them an 
opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


